Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 11, 2016

                                        No. 04-15-00571-CV

           THE CITY OF HELOTES, Tom Schoolcraft, Rick Schroder, and Ernest Cruz,
                                   Appellants

                                                 v.

                            CONTINENTAL HOMES OF TEXAS, LP,
                                       Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18405
                            Honorable Karen H. Pozza, Judge Presiding


                                           ORDER
Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

           The panel has considered the appellant’s motion to abate, and the motion is DENIED.



It is so ORDERED on May 11, 2016.

                                                      PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court